Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

3.	This action is in response to Applicant’s filing on February 27, 2020. Claims 1-7 are pending and examined below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li et al., CN 107961510 A, herein referred to as Li.

7.	Regarding claim 1,
		Li discloses the following:
A main body including a traveling portion and a ball collecting and discharging portion and that is capable of performing operations of collecting and discharging balls (Fig. 2 items 8, 9, and 11)
Body has entrance and exit doors, as well as wheels for movement
A storage to store, as a copy traveling route having been instructed in advance by a worker, information on a ball discharging route in which at least a portion of the ball discharging route is in a vicinity of the ball discharging site (Paragraphs 0018 and 0019)
Single-chip microcomputer is present; all computers have memory storage
Once robot reaches discharge location, robot moves in a reverse direction to release balls that are further in the collection storage; this predetermined move would need to be programmed in
A controller, wherein the controller is configured or programmed to cause the ball collecting and discharging portion to collect the plurality of balls scattered in the ball scattered area while causing the travelling portion to cause the main body to travel along a ball collecting route in the ball scattered area (Paragraphs 0016 and 0017)
Robot searches for balls and moves towards them to collect them; this process is repeated; examiner is interpreting ball collecting route as being a path from one location to another where ball collecting occurs
Robot has a micro-computer for control
A controller, wherein the controller is configured or programmed to cause the traveling portion to cause the main body to travel along the ball discharging route and cause the ball collecting and discharging portion to discharge balls at the ball discharging site when the ball collecting and discharging portion reaches a state of being ready to discharge balls during or after ball collecting work (Paragraphs 0018 and 0019)
When the number of tennis balls collected reaches a storage capacity or all balls have been collected, the robot stops collecting and goes to point of discharging the balls


Regarding claim 3,
	Li, as shown above, discloses all the limitations of claim 1. Li further discloses the following:
When the ball collecting and discharging portion reaches the state of being ready to discharge balls, planning an autonomous route up to a start point of the ball discharge route and causes the travelling portion to cause the main body to travel along the autonomous traveling route (Paragraphs 0018 and 0019)
When the number of tennis balls collected reaches a storage capacity or all balls have been collected, the robot stops collecting and goes to point of discharging the balls


Regarding claim 4,
	Li, as shown above, discloses all the limitations of claim 3. Li further discloses the following:
When the ball collecting and discharging portion reaches the state of being ready to discharge balls, causes the ball collecting and discharging portion to interrupt a ball collecting work (Paragraphs 0018 and 0019)
When the number of tennis balls collected reaches a storage capacity or all balls have been collected, the robot stops collecting
Plans an autonomous route up to a start point of the ball discharging route and causes the travelling portion to cause the main body to travel along the autonomous travelling route (Paragraphs 0018 and 0019)
When the number of tennis balls collected reaches a storage capacity or all balls have been collected, the robot stops collecting and goes to point of discharging the balls
	

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being obvious over Li and in view of Barbosa et al., WO 2009022929, herein referred to as Barbosa.

	Regarding claim 2, Li discloses the ball collecting and discharging portion including a storage amount detector for the balls (Paragraph 0017; balls are counted by recording the number of switching times of the entrance doors) and a state of being ready to discharge balls is a state in which the storage amount is reached (Paragraph 0018; once storage capacity is reached, robot is ready to discharge), but fails to explicitly disclose the state for discharge being an amount that exceeds a threshold. However, Barbosa discloses guiding the robot to an unloading dock when the system exceeds the ball limits (Page 11, lines 25-26). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to include a discharging state corresponding to a threshold being exceeded. The motivation to do this would be to ensure that the system is not overloaded.

	Regarding claim 6, Li discloses the robot stopping when the number of tennis balls collected reaches a storage capacity or all balls have been collected and going to a point for discharging the balls (Paragraphs 0018 and 0019), but fails to disclose the end point of the ball collecting route matching the start point of the ball discharge route. However, Barbosa discloses unloading the balls in a predefined position (Page 6, lines 3-5). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to make the end of the ball collection route where the ball discharging route begins. The motivation to do this would be to ensure that the robot doesn’t travel as much over previously traveled areas, as this would cause a reduction in efficiency.

	Regarding claim 7, the limitations are similar to claim 6 and are rejected using the same rationale as seen above in claim 6.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Li, in view of Barbosa, and even further in view of Paduano et al., US 20150260526 A1, herein referred to as Paduano.

	Regarding claim 5, Li in view of Barbosa discloses all the limitations of claim 4. Additionally, Li discloses the robot moving to a discharge location once a storage limit is reached (Paragraphs 0018 and 0019), but fails to explicitly disclose the robot moving back to the location where ball collecting can resume. However, Paduano discloses an autonomous vehicle that returns to a previous direction or predetermined path after a maneuver (Paragraph 0040). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Li to include the robot moving back to a ball collecting position if it needs to discharge the balls. The motivation to do this would be to operate the robot in a continuous manner. If the robot returned to a starting point after discharging, there may not be any balls present in the immediate location, and time will be wasted. However, if the robot returns to the last position or path, the collection of balls could continue since there may be balls present in the area where the robot had to stop its collecting.

Response to Arguments
11.	Applicant's arguments filed 06/27/2020 have been fully considered but they are not persuasive.

	Applicant is arguing that claims 6 and 7 are not duplicate claims because claim 7 is dependent from claim 3 and has a different scope than that of claim 6. Examiner has reconsidered and will remove the warning.
	
	Applicant is additionally arguing that Li fails to disclose the copy travelling route being instructed in advance by a worker. Specifically, Applicant is arguing that examiner’s rationale of the ball discharging route being programmed in is incorrect. However, ‘worker’ is a broad term and could be a worker at the company that makes the ball discharging apparatus of Li. In this instance, the functionality of the ball discharging apparatus would be ‘instructed in advance’ by the worker. For example, the system is an autonomous tennis ball collecting machine, this machine must be programmed, and since there is no limitation on “A worker” or “in advance” the worker could be the worker that programmed the control system, and this is done in advance of all collection activities. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 108499054 B, by Liang is relevant to the current application because it discloses a ball pickup system and method for table tennis balls where the tennis balls are collected.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664